Exhibit 10.2

Global Power Equipment Group Inc.

Restricted Stock Unit Award Agreement

[Insert Name] (the “Grantee”) was awarded [Insert #] Restricted Stock Units

 

Grant Date: March 23, 2010    Restriction Lapse Dates: See Section 4 below

Restricted Stock Unit Award Agreement (the “Award Agreement”) pursuant to the
Global Power Equipment Group Inc. 2008 Management Incentive Plan, as it may be
amended from time to time (the “Plan”).

WITNESSETH:

WHEREAS, the Company and the Grantee desire to enter into an agreement whereby
the Company will grant the Grantee Restricted Stock Units (“RSUs”) in respect of
the Company’s Common Stock, $.01 par value per share (the “Common Stock”).

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Company and the Grantee agree as follows:

1. Grant of RSUs. Pursuant to the terms and conditions of this Award Agreement
and the Plan (which is incorporated herein by reference), the Company hereby
grants to the Grantee the number of RSUs as provided above. The shares of Common
Stock covered by these RSUs are sometimes hereinafter referred to as the “RSU
Shares”. The number and class of securities and vesting schedule of the RSUs are
subject to adjustment as set forth herein and in the Plan. In the event of a
conflict between the terms and conditions of the Plan and this Award Agreement,
the terms and conditions of the Plan shall prevail. Capitalized terms used
herein and not otherwise defined shall have the meanings set forth in the Plan.

2. Restricted Stock Units. Each RSU entitles the Grantee to receive from the
Company (i) one share of Common Stock at the Vesting Date (as defined below) and
(ii) the right to receive notional dividend equivalents, if any, each in
accordance with the terms of this Award Agreement and the Plan. At such time as
the Grantee is entitled to be issued RSU Shares pursuant hereto, the Company
shall in its sole discretion either (i) deliver a certificate or certificates
representing the RSU Shares or (ii) issue the RSU Shares in book entry form,
registered in the name of the Grantee.

3. Dividend Equivalents. Until the Vesting Date, whenever dividends are paid or
distributed with respect to the Common Stock, the Grantee shall be entitled to
receive notional dividend equivalents (the “Dividend Equivalents”) in an amount
equal in value to the amount of the dividend or property distributed on a single
share of Common Stock multiplied by the number of RSUs credited to the Grantee’s
account as of the record date for such dividend or distribution. Payment of the
notional dividend equivalents paid on RSUs will be withheld by the Company and
shall be delivered to the Grantee as of the Vesting Date, if and only to the
extent that the RSUs have vested as of said date, as set forth in Section 4.

4. Vesting.

(a) Vesting Schedule. 50% of the RSUs granted under this Award Agreement shall
vest in four equal installments (each consisting of 12.5% of the total RSU
Shares) on March 31st of each calendar year following the year in which the
Grant Date occurred (with respect to each such installment, the “Vesting Date”)
subject to achieving both of the following conditions (i) the Company’s
achievement of its adjusted annual target EBITDA for the calendar year
immediately preceding the Vesting Date (“EBITDA Target”), as determined on an
annual basis, in writing, by the Board of Directors and (ii) the Grantee
continuing in a Service relationship with the Company or its Affiliate until the
Vesting Date; provided, however, that if the Grantee is terminated without Cause
after the end of such immediately preceding calendar year and prior to the
Vesting Date (the “Interim Period”), then he or she shall still vest
notwithstanding that he or

 

- 1 -



--------------------------------------------------------------------------------

she is not in a Service relationship with the Company on the Vesting Date so
long as the EBITDA Target for such immediately preceding calendar year has been
achieved. The remaining 50% of the RSUs granted under this Award Agreement shall
vest in four equal installments (each consisting of 12.5% of the total RSU
Shares) on the Vesting Date subject to the Grantee continuing in a Service
relationship with the Company or its Affiliate until the Vesting Date; provided,
however, that if the Grantee is terminated without Cause during the Interim
Period, then he or she shall still vest notwithstanding that he or she is not in
a Service relationship with the Company on the Vesting Date. For the calendar
year ended December 31, 2010, the Board of Directors has determined the EBITDA
Target to be $36,737,000 calculated in accordance with the following definition
of EBITDA:

EBlTDA - Net income or (loss) for the operating divisions for any period plus
(a) the following to the extent deducted in calculating net income for such
period: (i) interest charges for such period; (ii) the provision for federal,
state, local and foreign income taxes for such period; (iii) depreciation and
amortization expense; (iv) letter of credit fees; (v) incentive bonuses paid
under the Plan and all other Incentive Plans; (vi) other costs related to the
Chapter 11 cases filed by the Company and its Business Units; (vii) other
non-recurring, non-cash expenses; and (viii) any other non-cash write-downs or
non-cash write offs including fixed asset impairment or write-downs, intangible
asset impairments, deferred tax asset write-offs and non-cash stock component
expenses; and minus (b) the following, to the extent included in calculating
such net income: (i) federal, state, local and foreign income tax benefits
recorded by the Company for such period; and (ii) all extraordinary,
non-recurring, non-cash items increasing net income for such period.

Thereafter, EBITDA Targets shall be set forth in the ICP Plan or if no such
targets are set forth in the ICP Plan, then EBITDA Targets shall be determined
by the Board in its sole discretion. In the event that an EBITDA Target is not
achieved in one calendar year, then that percentage of RSU Shares that would
have otherwise vested on account thereof will be irrevocably forfeited. For
purposes hereof, EBITDA shall be calculated in the same manner as provided in
the ICP unless otherwise determined by the Board.

(b) Service Termination. Whether a termination of Service (as defined below)
shall have occurred for purposes of this Award Agreement shall be determined by
the Company, which determination shall be final, binding and conclusive.
Notwithstanding Section 4(a) of this Award Agreement:

(i) For Cause or Voluntary Separation. If Grantee’s Service is terminated prior
to the Vesting Date for Cause (as defined below) or voluntarily by Grantee
without Good Reason (as defined below), then all then unvested RSUs shall
immediately terminate and Grantee shall have no further rights hereunder,
including without limitation any rights to receive any Dividend Equivalents as
set forth in Section 3.

(ii) Involuntary Separation. If the Company terminates Grantee’s Service without
Cause prior to Grantee completing three years of Service, then, in addition to
any shares vested pursuant to the provisos in Section 4(a) (if applicable), the
Grantee shall be vested in that number of RSUs equal to the product of (X) the
number of unvested RSUs that otherwise would have vested in the calendar year
following termination in accordance with Section 4(a) hereto if the Grantee had
not terminated Service multiplied by (Y) a fraction equal to the number of days
that the Grantee provided Service to the Company in the year of termination over
365, it being understood that the number of RSUs to be vested pursuant to this
sentence shall be determined (and the related RSU Shares shall be issued to the
Grantee) as soon as possible and in any event before March 15 of the calendar
year following termination and that all RSUs that do not vest in accordance with
this sentence shall immediately terminate and Grantee shall have no further
rights hereunder with respect thereto, including without limitation any rights
to receive any Dividend Equivalents with respect thereto as set forth in
Section 3. If the Company terminates Grantee’s Service without Cause after
Grantee has completed at least three years of Service, then the RSUs shall be
accelerated such that all unvested shares shall immediately vest and shall be
considered vested shares as of the date of termination. If Grantee’s Service is

 

- 2 -



--------------------------------------------------------------------------------

terminated prior to the Vesting Date for Good Reason (as defined below), the
terms of this Section 4(b)(ii) shall be applied as if the Company terminated
Grantee’s Service without Cause on the date of the termination for Good Reason.

(iii) Change of Control. Notwithstanding anything herein to the contrary, upon
the consummation of a Change of Control of the Company, then all unvested RSUs
shall be immediately and fully vested.

(iv) Death/Disability. Notwithstanding anything herein to the contrary, upon the
death or disability of the Grantee, then the Grantee shall be vested in that
number of RSUs equal to (A) the product of (X) the number of unvested RSUs that
otherwise would have vested in the calendar year following termination in
accordance with Section 4(a) hereto if the Grantee had not terminated Service by
reason of death or disability multiplied by (Y) a fraction equal to the number
of days that the Grantee provided Service to the Company in the year of
termination over 365, plus (B) if termination occurs during an Interim Period,
the number of unvested RSUs that otherwise would have vested at the end of such
Interim Period, it being understood that the number of RSUs to be vested
pursuant to this sentence shall be determined (and the related RSU Shares shall
be issued to the Grantee) as soon as possible and in any event before March 15
of the calendar year following termination and that all RSUs that do not vest in
accordance with this sentence shall immediately terminate and Grantee shall have
no further rights hereunder with respect thereto, including without limitation
any rights to receive any Dividend Equivalents with respect thereto as set forth
in Section 3.

5. Nontransferability. The RSUs granted pursuant to this Award Agreement may not
be transferred without the consent of the Company, other than by will or the
laws of descent and distribution.

6. No Rights Other Than Those Expressly Created. Neither this Award Agreement,
the RSUs, nor any action taken hereunder shall be construed as (i) giving the
Grantee any right to be retained in the Service of, or continue to be affiliated
with, the Company, (ii) giving the Grantee any equity or interest of any kind in
any assets of the Company, or (iii) creating a trust of any kind or a fiduciary
relationship of any kind between the Grantee and the Company. As to any claim
for any unpaid amounts or distributions under this Award Agreement, any person
having a claim for payments shall be an unsecured creditor. The Grantee shall
not have any of the rights of a stockholder with respect to any RSU Shares or
any Dividend Equivalents until such time as the underlying RSU has been vested
and the RSU Shares have been issued.

7. Compliance with Laws.

(a) Withholding of Taxes. Pursuant to applicable federal, state, local or
foreign laws, the Company may be required to collect or withhold income or other
taxes from Grantee upon the Vesting Date or at some other time. The Company may
require, upon the Vesting Date, or demand, at such other time as it may consider
appropriate, that the Grantee pay the Company the amount of any taxes which the
Company may determine is required to be collected or withheld, and the Grantee
shall comply with the requirement or demand of the Company.

(b) Securities Law Compliance. Upon vesting (or partial vesting) of the RSUs
granted hereunder, the Grantee shall make such representations and furnish such
information as may, in the opinion of counsel for the Company, be appropriate to
permit the Company to issue or transfer the RSU Shares in compliance with the
provisions of applicable federal or state securities laws. The Company, in its
discretion, may postpone the issuance and delivery of RSU Shares until
completion of such registration or other qualification of such shares under any
federal or state laws, or stock exchange listing, as the Company may consider
appropriate. In addition, the Company may require that prior to the issuance or
transfer of RSU Shares, the Grantee enter into a written agreement to comply
with any restrictions on subsequent disposition that the Company deems necessary
or advisable under any applicable federal and state securities laws.
Certificates of Stock issued hereunder may be legended to reflect such
restrictions.

 

- 3 -



--------------------------------------------------------------------------------

(c) General. No RSU Shares shall be issued or Dividend Equivalents distributed
upon vesting of an RSU granted hereunder unless and until the Company is
satisfied, in its sole discretion, that there has been compliance with all legal
requirements applicable to the issuance of such RSU Shares and/or distribution
of such Dividend Equivalents.

8. Miscellaneous.

(a) Definitions.

(i) “Cause” shall have the meaning given to it in the Grantee’s governing
employment agreement, if any. If the Grantee’s governing employment agreement
does not include such a definition, then Cause shall mean the occurrence of
anyone of the following with respect to the Grantee as determined by the Board:
(i) a material breach of the Grantee’s covenants under the “Confidential
Information” or “Noncompete, Nonsolicitation” sections of the Grantee’s
employment agreement with the Company; (ii) the commission by the Grantee of a
felony, or any crime involving theft, dishonesty or moral turpitude; (iii) the
commission by the Grantee of act(s) or omission(s) which are willful and
deliberate acts intended to harm or injure the business, operations, financial
condition or reputation of the Company or any affiliate of the Company; (iv) the
Grantee’s disregard of the directives of the Board or his or her supervisor;
(v) the Grantee’s drunkenness or use of drugs which interferes with the
performance of the Grantee’s duties, which drunkenness or use of drugs continues
after receipt of notice to the Grantee from the Company of his or her violation
of this provision; or (vi) any attempt by the Grantee to secure any personal
profit in connection with the business of the Company unless given prior written
approval by unanimous consent of the Board.

(ii) “Change of Control” shall mean: (a) The acquisition by any individual,
entity or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 50% or more of the then outstanding shares of voting stock of the Company
(the “Voting Stock”); provided, however, that any acquisition by the Company or
its subsidiaries, or any employee benefit plan (or related trust) of the Company
or its subsidiaries of 50% or more of Voting Stock shall not constitute a Change
of Control; and provided, further, that any acquisition by a corporation with
respect to which, following such acquisition, more than 50% of the then
outstanding shares of common stock of such corporation, is then beneficially
owned, directly or indirectly, by all or substantially all of the individuals
and entities who were the beneficial owners of the Voting Stock immediately
prior to such acquisition in substantially the same proportion as their
ownership, immediately prior to such acquisition, of the Voting Stock, shall not
constitute a Change of Control; or (b) Individuals who, as of the Effective
Date, constitute the Board (the “Incumbent Directors”) cease for any reason to
constitute a majority of the members of this Board; provided that any individual
who becomes a director after the Effective Date whose election or nomination for
election by the Company’s Shareholders was approved by a majority of the members
of the Incumbent Directors (other than an election or nomination of an
individual whose initial assumption of office is in connection with an actual or
threatened “election contest” relating to the election of the Directors of the
Company (as such terms are used in Rule 14a-11 under the Exchange Act), “tender
offer” (as such term is used in Section 14(d) of the Exchange Act) or a proposed
Merger (as defined below) shall be deemed to be members of the Incumbent
Directors; or (c) The consummation of (i) a reorganization, merger or
consolidation (any of the foregoing, a “Merger”), in each case, with respect to
which the individuals and entities who were the beneficial owners of the Voting
Stock immediately prior to such Merger do not, following such Merger,
beneficially own, directly or indirectly, more than 50% of the then outstanding
shares of common stock of the corporation resulting from the Merger (the
“Resulting Corporation”) as a result of the individuals’ and entities’
shareholdings in the Company immediately prior to the consummation of the Merger
and without regard to any of the individual’s and entities’ shareholdings in the
Resulting Corporation immediately prior to the consummation of the Merger,
(ii) a complete liquidation or dissolution of the Company or (iii) the sale or
other disposition of all or

 

- 4 -



--------------------------------------------------------------------------------

substantially all of the assets of the Company, excluding a sale or other
disposition of assets to a subsidiary of the Company.

(iii) “Disability” shall have the meaning set forth in the Company’s long term
disability plan.

(iv) “Good Reason” shall have the meaning given to it in the Grantee’s governing
employment agreement, if any. If the Grantee’s governing employment agreement
does not include such a definition, then Good Reason shall mean (i) material
diminution in Grantee’s base salary; (ii) material diminution in Grantee’s, or
the person to whom the Grantee reports, authority, duties or responsibilities;
(iii) requirement that the Grantee report to a corporate officer or employee
instead of reporting to the Company’s Board of Directors, if applicable;
(iv) material diminution in the budget over which the Grantee retains authority;
(v) material change in the geographic location at which Grantee must perform
services; or (vi) action or inaction by the Company that constitutes a material
breach of the Grantee’s employment agreement, if any.

(v) “ICP Plan” shall mean the then current Incentive Compensation Plan of the
Company.

(vi) “Service” shall mean service as a Service Provider to the Company. For
purposes of this Award Agreement, commencement of Service for purposes of
determining years of service shall begin on January 1, 2010.

(vii) “Service Provider” shall mean an employee, officer or director of the
Company or an Affiliate of the Company or a consultant providing services to the
Company or an Affiliate of the Company.

(b) 409A Compliance. The Company may, in its sole and absolute discretion, delay
payments hereunder or make such other modifications with respect to the issuance
of stock hereunder as it reasonably deems necessary to comply with Section 409A
of the Code and interpretative guidance thereunder.

(c) Discretion of the Committee. Unless otherwise explicitly provided herein,
the Board of Directors of the Company, or an authorized committee thereof, shall
make all determinations required to be made hereunder, including determinations
required to be made by the Company, and shall interpret all provisions of this
Award Agreement and the underlying RSUs, as it deems necessary or desirable, in
its sole and unfettered discretion. Such determinations and interpretations
shall be binding and conclusive to the Company and the Grantee.

(d) Amendment. This Award Agreement may only be modified or amended by a writing
signed by both parties.

(e) Notices. Any notices required to be given under this Award Agreement shall
be sufficient if in writing and if sent by certified mail, return receipt
requested, and addressed as follows:

if to the Company:

Global Power Equipment Group Inc.

C/O Chief Executive Officer

6120 South Yale Suite 1480

Tulsa, Oklahoma 74136

if to the Grantee: at Grantee’s last known home address as shown by the records
of the Company.

Either party may change the address to which notices are to be given by notice
to the other given in accordance with this Section 8(e).

 

- 5 -



--------------------------------------------------------------------------------

(f) Entire Agreement. This Award Agreement shall supersede in its entirety all
prior undertakings and agreements of the Company and Grantee, whether oral or
written, with respect to the RSUs granted hereunder including, without
limitation, any prior written employment, change of control agreement or other
similar written agreement, if any, that may provide, in certain circumstances,
for acceleration of restricted stock units granted to the Grantee.

(g) Successors and Assigns. The rights and obligations of the Company under this
Award Agreement shall inure to the benefit of and be binding upon the successors
and assigns of the Company.

(h) Applicable Law: Severability. All rights and obligations under this Award
Agreement shall be governed by the laws of the State of Delaware. In the event
that any court of competent jurisdiction shall determine that any provision, or
any portion thereof, contained in this Award Agreement shall be unenforceable in
any respect, then such provision shall be deemed limited to the extent that such
court deems it enforceable, and as so limited shall remain in full force and
effect. In the event that such court shall deem any such provision, or portion
thereof, wholly unenforceable, the remaining provisions of this Award Agreement
shall nevertheless remain in full force and effect.

(i) Section Headings: Rules of Construction. The Section headings used in this
Award Agreement are for convenience or reference, and are not to be construed as
part of this Award Agreement. The parties hereto acknowledge and agree that the
rule of construction to the effect that any ambiguities are resolved against the
drafting party shall not be employed in the interpretation of this Award
Agreement.

(j) Electronic Copies. The Company may choose to deliver certain materials
relating to the Plan in electronic form. By accepting this Award Agreement, the
Grantee consents and agrees that the Company may deliver the Plan prospectus and
the Company’s annual report to Grantee in an electronic format. If at any time
Grantee would prefer to receive paper copies of these documents, the Company
will provide such copies upon request.

(k) Fractional Shares. No Fractional Shares of Common Stock shall be issued
hereunder. Any fractional shares shall be rounded to next whole number using
normal convention.

(l) No Waiver of Rights. Powers and Remedies. No failure or delay by a party
hereto in exercising any right, power or remedy under this Award Agreement, and
no course of dealing between the parties hereto, shall operate as a waiver of
any such right, power or remedy of the party, unless explicitly provided for
herein. No single or partial exercise of any right, power or remedy under this
Award Agreement by a party hereto, nor any abandonment or discontinuance of
steps to enforce any such right, power or remedy, shall preclude such party from
any other or further exercise thereof or the exercise of any other right, power
or remedy hereunder.

(m) Counterparts. This Award Agreement may be executed in multiple counterparts,
including by electronic or facsimile signature, each of which shall be deemed in
original but all of which together shall constitute one and the same instrument.

 

  GLOBAL POWER EQUIPMENT GROUP INC.

 

  By:  

 

[GRANTEE]    

[NAME AND TITLE]

 

- 6 -